DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive.
Regarding claim 4, Applicant alleges that Takahashi does not disclose “type information to designate which of a plurality of types of conversion characteristics…of the transmission video data is inserted into a layer of the video stream and a layer of the container.”  Examiner respectfully disagrees.  Takahashi explicitly discloses (¶0501-¶0502; claims 2-3) how the layer reference image information is transmitted in picture units and further the layer reference image information is set to a slice header of the bit stream.  Therefore, it moots Applicant’s argument.
Furthermore, Applicant asserts that in Takahashi, the picture units and the slice header are only in a layer of the video stream but not a layer of the container. Examiner would like to point out that since the video stream is part of a container, as also mentioned in line 2 of the claim, a layer of the video stream can be read as a layer of the container. The claim has not defined how the layer of the container is different from the layer of the video stream, and based on BRI, the claim can be interpreted/rejected as shown above.
See the rejection below.
Election/Restrictions
Applicant’s election without traverse of Group I – claims 4-8 and 13 in the reply filed on 09/23/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2014/0210847 to Knibbeler (“Knibbeler”) in view of US PG Pub 2015/0312591 to Takahashi (“Takahashi”) and US PG Pub 2016/0173811 to Oh (“Oh”).
Regarding claim 4, “A reception device” reads on an image processing apparatus comprising a receiver for receiving an image signal (abstract) disclosed by Knibbeler and represented in Fig. 1 (element 103).
As to “comprising circuitry configured to receive a container including a video stream obtained by encoding transmission video data and having a predetermined format” Knibbeler discloses (¶0084, ¶0089) that the apparatus encodes the audiovisual content in accordance with a suitable encoding format and color representation; (¶0090, ¶0112, ¶0136) the STB provides high dynamic range video data to the display by applying dynamic range transform to the received image to generate an output image with a higher dynamic range; (¶0111) a data value corresponding to an identification of a white point luminance and an Electro Optical Transfer Function corresponding to that of the target display may be included in the image signal by the content provider.
As to “wherein the transmission video data is obtained by applying photoelectric conversion characteristics to high dynamic range video data” Knibbeler discloses (¶0135) that the target display reference alternatively or additionally comprise an Electro Optical Transfer Function (EOTF) indication for the target display; (¶0137) the communication of an EOTF of the target display provides an advantageous characterization of the target or reference display used to generate the encoded image or video; this characterization can then be used at the image processing device 103 to adapt the dynamic range transform to the differences between the characteristics of the target display and the end-user display.
As to “type information to designate the type of conversion characteristics corresponding to the applied photoelectric conversion characteristics for photoelectric conversion of the transmission video data…” Knibbeler discloses (¶0158-¶0161, ¶0337) that the high dynamic range image is to be displayed on a display by applying higher gamma curve at the content side tone mapping; when the received content is to be displayed on a low quality, low luminance display, such as a mobile phone display, the preferred gamma for the mapping curve may be as indicated by curve 705 of FIG. 7, i.e. a gamma of less than one may be preferred as represented in Fig. 7.
As to “the circuitry is configured to process a video stream included in the received container” Knibbeler discloses (¶0088) that the processing device, such as a STB, performs signal processing algorithms on the data and decode the audiovisual signal.
Knibbeler meets all the limitations of the claim except “type information to designate which of a plurality of types of conversion characteristics…of the transmission video data is inserted into a layer of the video stream and a layer of the container.”  However, Takahashi discloses (¶0498-¶0505, ¶0013, ¶0014) that the image processing apparatus decodes the bit stream to generate an image where it predicts the image by reference to a list of reference images generated based on layer reference image information that controls reference images for each layer, wherein the layer reference image information is transmitted in picture units and set to a slice header of the bit stream; (¶0451, ¶0464) conversion is based on the format conversion and enlarging/reducing processing of an image.  (¶0501-¶0502; claims 2-3) the layer reference image information is transmitted in picture units and further the layer reference image information is set to a slice header of the bit stream.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Knibbeler’s system by inserting type information into a layer of video stream and the container as taught by Takahashi in order to digitally treat image information, and perform compression coding of an image, by employing an encoding system that compresses the image by orthogonal transform, and motion compensation, using redundancy specific to the image information, with a view to highly efficient transmission and accumulation of information (¶0002).
Combination of Knibbeler and Takahashi meets all the limitations of the claim except “each of the plurality of types of conversion characteristics is mapped to a different value of the type information, the applied photoelectric conversion characteristics are limited to one of a plurality of photoelectric conversions characteristics corresponding to the plurality of types of conversion characteristics with the mapped values.”  However, Oh discloses (¶0052, ¶0054) that the device receives UHD broadcast content along with HDR metadata, where the device includes electro optical transfer function unit which performs an appropriate operation according to a transfer curve used in an encoding process with respect to the encoded UHD video data; (¶0022, ¶0034) metadata includes at least one of a plurality of transformation curves (value) type information for identifying a type of transformation curve used for transformation of the ultra-high definition broadcast content as represented in Fig. 5; (¶0092-¶0096) a process of transforming UHD broadcast content to suit the display characteristics of the UHD broadcast signal reception device, a specific transformation equation is selected and used to transform content using a liner curve, exponential curve, an S curve, a logarithmic curve, a combination curve, etc. as represented in Fig. 5 and Fig. 6.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Knibbeler and Takahashi’s systems by mapping each types of conversion characteristics to a different value which correspond to applied photoelectric conversion characteristics as taught by Oh so the high dynamic range metadata includes at least one of a transformation curve type information for identifying a type of a transformation curve used for transformation of the ultra-high definition broadcast content in each divided dynamic range section of the ultra-high definition broadcast content, a transformation curve detailed information indicating detailed information on the identified transformation curve, and a luminance region rate information indicating a rate occupied by each section of the divided dynamic range in a representable dynamic range of the receiving apparatus (¶0015).

Regarding claim 5, “The reception device according to claim 4, wherein the circuitry is configured to decode the video stream to obtain the transmission video data” Knibbeler discloses (¶0086) that the image processing device decodes audio-visual content to obtain and playback the content.
As to “apply photoelectric conversion characteristics based on the type information to the obtained transmission video data to obtain output video data” Knibbeler discloses (¶0135) that the target display reference alternatively or additionally comprise an Electro Optical Transfer Function (EOTF) indication for the target display; (¶0137) the communication of an EOTF of the target display provides an advantageous characterization of the target or reference display used to generate the encoded image or video; this characterization can then be used at the image processing device 103 to adapt the dynamic range transform to the differences between the characteristics of the target display and the end-user display.

Regarding claim 6, “The reception device according to claim 4, wherein the circuitry is configured to decode the video stream to obtain the transmission video data” Knibbeler discloses (¶0086) that the image processing device decodes audio-visual content to obtain and playback the content.
As to “associate the transmission video data with the type information to designate the type of the conversion characteristics for photoelectric conversion of the transmission video data and transmit the transmission video data and the type information to an external apparatus, the external apparatus being configured to display video from the transmission video data according to the type information” Knibbeler discloses (¶0285, ¶0164) that the image processing device is arranged to perform a dynamic range transform based on a display reference provided from content provider apparatus or assumed but without any specific information or knowledge of the display; (¶0088, ¶0090, ¶0103) the image processing device transmits decoded audio-visual signal with HDR/LDR video information to the display device and the display device displays transformed image video as represented in Fig. 1.

Regarding claim 8, see rejection similar to claim 4.

Regarding claim 13, “The reception device according to claim 4, wherein the type of the conversion characteristics designated by the type information is determined without using luminance of any reference display” Knibbeler discloses (¶0285, ¶0164) that the image processing device is arranged to perform a dynamic range transform based on a display reference provided from content provider apparatus or assumed but without any specific information or knowledge of the display; for example, the processing device generate the output image on the display device by assuming or without explicitly knowing if the connected display device has that value.  Based on this teaching, the processing device performs dynamic range transform based on the type information (display reference) provided by the content provider or by assuming and without having any knowledge about the display connected to it.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Knibbeler in view of Takahashi and Oh as applied to claim 6 above, and further in view of US PG Pub 2010/0128182 to Ichimura (“Ichimura”).
Regarding claim 7, “The reception device according to claim 6, wherein the circuitry is configured to transmit the transmission video data to the external apparatus…” Knibbeler discloses (¶0288, ¶0373) that the system uses a communication channel, such as an HDMI port, between an image processing device and a display to transmit content data.
Combination of Knibbeler, Takahashi, and Oh meets all the limitations of the claim except “transmit the transmission video data to the external apparatus using a predetermined number of channels with a differential signal, and insert the type information into a blanking period of the transmission video data to transmit the type information to the external apparatus.”  However, Ichimura discloses (¶0073, ¶0138) that the source device transmits audio/video signal using three TMDS channels to the sink device (external apparatus), where during the blanking period, a differential signal corresponding to control data or other auxiliary data is transmitted towards the sink device as represented in Fig. 1.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Knibbeler, Takahashi, and Oh’s systems by transmitting video content using a predetermined number of channels with a differential signal inserting the type information into a blanking period as taught by Ichimura so the signal is transmitted over two separate lines and when it gets to the other end, the signals are merged back into one and eliminates any static gremlins.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425